Title: Inscription on the tomb of Henry Adams, March 1822
From: Adams, John
To: 


In memory of Henry Adams who took his flight from the dragon persecution in Devonshire in England and alighted with eight sons near Mount Wollaston. One of the sons returned to England & after taking time to explore the Country four removed to Medfield & the neighboring towns—two to Chelmsford a. One only Joseph, who lies here at his left hand remained here, who was an original proprietor in the town township of Braintree incorporated in the year 1639. This stone and several others have been placed in this yard by a great great son grandson from a veneration of the piety humility simplicity—prudence patience temperance frugality industry and perseverance of his ancestors in hopes of recommending on their an imitation of their virtues to their posterity.
